DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jomy Methipara on July 18, 2022.

The application has been amended as follows: the previously withdrawn claims are cancelled
57.	(cancelled)
59.	(cancelled)
61.	(cancelled)
64.	(cancelled)
65.	(cancelled)
67.	(cancelled)
70.	(cancelled)
71.	(cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 40 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a catheter assembly comprising: a clip disposed in a needle shield, the clip including a leg having a front surface and a rear surface, and a ledge disposed on each of the front surface and the rear surface of the leg; the ledges are disposed on a bottom surface of the needle shield to attach the clip to the needle shield and an outer surface of the ledges is exposed to an outside of the needle shield during operation; and the front surface of the clip is opposite from the rear surface of the clip.  Regarding claim 68, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a catheter assembly comprising: a needle shield having an internal cavity; and a clip disposed in the needle shield, the clip including: a latch that is configured to engage and disengage the needle shield; and two legs comprising a first leg and a second leg; wherein the latch is disposed between the two legs; the first leg includes a single flat portion, the second leg includes a single flat portion, the first leg is directly connected to the second leg by a curved section; and an outer surface of the single flat portion of the second leg is disposed outside of the internal cavity of the needle shield.  Regarding claim 69, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a catheter assembly comprising: a clip disposed in a needle shield; the clip including: two legs comprising a first leg and a second leg; and a first ledge disposed on a front side of the second leg and a second ledge disposed on a rear side of the second leg, the front side of the clip is opposite from the rear side of the clip; wherein: the first and second ledges are disposed outside an area between the two legs; and an outer surface of the first and second ledges is exposed to an outside of the catheter assembly during operation.  Regarding claim 72, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method of operating a catheter assembly, comprising: attaching a clip to a needle shield via a ledge of the clip, the clip including a leg having a front surface and a rear surface, the front surface of the clip is opposite from the rear surface of the clip; providing the ledge on each of the front surface and the rear surface of the leg; exposing an outer surface of the ledges to an outside of the catheter assembly during operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783